Alice Robie Resnick, J.,
dissenting. The last thing we need in a criminal trial of this type is yet another expert opinion. What the defense attempted to show via expert testimony can just as easily be accomplished by effective cross-examination. Having two or more experts testify to the proper protocol regarding the method used to evaluate child victims of sexual abuse will only add to the confusion.
Appellee proffered Dr. Klein’s testimony in order to show that “when the proper interview process is not followed, * * * [the children may] reach the point where they actually believe something happened when it didn’t * * As appellee’s attorney stated, “that’s because of [the children’s] perception of it. That’s the information the adults were giving them.” In other words, Dr. Klein would have testified as to the “proper,” nonsuggestive method that should be used when interviewing child victims of sexual abuse.
It does not take a specialized knowledge or expertise to identify when an interview might have been overly suggestive. Protocols detailing the proper forensic examination of the sexually abused child are readily available to medical and legal personnel. See, e.g., Guidry, Childhood Sexual Abuse: Role of the Family Physician (Feb. 1, 1995), 51 American Family Physician, No. 2, 407. A jury, with the help of an effective cross-examination, is well equipped to evaluate whether the method of interviewing was proper or not. • Thus, expert testimony on the proper methods that should be used, or on whether this particular interviewer used such proper methods, is not admissible under Evid.R. 702. For the foregoing reasons, I therefore dissent.
Douglas, J., concurs in the foregoing dissenting opinion.